DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Interview requested by the Applicant within the response to arguments filed on 11/22/2021 was given. In the interview the Examiner noted new art was found in the updated search. There was no discussion on how the new art was applied. The Examiner also noted Esbeck is still used in the office action. The Applicant preferred the rejection to be mailed in order to consider the new art and Esbeck.
The Applicant argues in the response to arguments filed on 11/22/2021, Esbeck fails to disclose, “wherein the distal inner member is different than the conductor interface”
(102) of the flexible elongate member comprises a distal inner member ([the material of 220 is seen as the distal inner member]; 0055; “the conductor interface 220 is made of different materials and/or is comparatively more rigid than the flex circuit 214. For example, the conductor interface 220 can be made of a plastic, thermoplastic, polymer, hard polymer, etc., including polyoxymethylene (e.g., DELRIN®), polyether ether ketone (PEEK), nylon, and/or other suitable materials.]”) wherein the distal inner member is different than the conductor interface ([The conductor interface is seen as the interface between the conductor traces 216 and conductor pads 306, see re-produced Fig. 4a below. Since the conductor interface is seen as the interface between the conductive traces 216 and conductor pads 306, and the distal inner member is seen as the material of 220 then the conductor interface is different than the first distal inner member]).
Therefore, Esbeck discloses the claimed limitation. 
The Applicants arguments with respect to claims 4, 6-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objection 
	Claim 8 recites, “surf ace”, which should recite, “surface”
	Appropriate correction is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Esbeck (US 2016/0007962 A1, Filed 2015-07-10).
Regarding claim 1, Esbeck discloses, an intravascular device (Abstract-intravascular ultrasound (IVUS) device), comprising
a flexible elongate member (elongate member 102, 0011; flexible elongate member) sized and shaped for insertion into a vessel of a patient (0003; The elongate member is passed into the vessel thereby guiding the transducers to the area to be imaged), the flexible elongate member having a distal portion (0042; The distal-most end of the elongate member 102) and a proximal portion (see re-produced Fig. 1 below [proximal portion also includes elements 122, 108, 110, and 112]); and

    PNG
    media_image1.png
    439
    694
    media_image1.png
    Greyscale

an ultrasound imaging assembly (ultrasound transducers 212) disposed at the distal portion (0042; The distal-most end of the elongate member 102 includes a scanner assembly 106, refer to Figure 1), wherein the ultrasound imaging assembly comprises a flex circuit (0053; “transducers 212 are mounted on a flex circuit 214”) with a conductor interface. (0054; “flex circuit 214 further includes conductive traces 216” [the conductor interface is seen as the interface between the conductive traces 216 and conductor pads 306])
wherein the distal portion (see re-produced Fig. 1 above) of the flexible elongate member comprises a distal inner member coupled ([the material of 220 is seen as the distal inner member]; 0055; “the conductor interface 220 is made of different materials and/or is comparatively more rigid than the flex circuit 214. For example, the conductor interface 220 can be made of a plastic, thermoplastic, polymer, hard polymer, etc., including polyoxymethylene (e.g., DELRIN®), polyether ether ketone (PEEK), nylon, and/or other suitable materials.]”) to the ultrasound imaging assembly (((ultrasound transducers 212 and 202)) refer to Fig. 2 below), 

    PNG
    media_image2.png
    500
    416
    media_image2.png
    Greyscale

the distal inner member including a first groove (Channels 302 in Figure 3a, see re-produced Fig. 3a below) 

    PNG
    media_image3.png
    343
    706
    media_image3.png
    Greyscale

extending longitudinally along the distal inner member (0060; The channels 302 and the walls 304 can extend longitudinally along the conductor interface 220.), wherein the distal inner member is different than the conductor interface ([The conductor interface is seen as the interface between the conductor traces 216 and conductor pads 306, see re-produced Fig. 4a below. Since the conductor interface is seen as the interface between the conductive traces 216 and conductor pads 306, and the distal inner member is seen as the material of 220 then the conductor interface is different than the first distal inner member]), and

    PNG
    media_image4.png
    339
    699
    media_image4.png
    Greyscale

(Conductor 218) extending longitudinally within the flexible elongate member (Figure 1, 0045; “the elongate member 102 further includes a guide wire exit port 116. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the member 102 through a vascular structure (i.e., a vessel) 104.”) or an electrical cable (conductive pads 306 if Fig. 3a above) is positioned within the first groove of the distal inner member (first groove highlighted above, see re-produced Fig. 3a above).

Regarding claim 2, Esbeck discloses all the elements of claim 1, further Esbeck discloses, wherein the distal inner member is tubular in shape (Refer to Figure 1 below wherein the diagram illustrates a tubular shape for the member 106 which includes the distal inner member refer to element 106 in Figure 1 and 2 below, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.), 

    PNG
    media_image5.png
    365
    592
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    500
    416
    media_image2.png
    Greyscale

and wherein the first groove (see re-produced Fig. 3a below) extends longitudinally (0060; The channels 302 and the walls 304 can extend longitudinally along the conductor interface 220.) along an outer surface of the distal inner member.(see re-produced Fig. 3a below) 

    PNG
    media_image3.png
    343
    706
    media_image3.png
    Greyscale

 (see re-produced Fig. 3a above) extending longitudinally along the outer surface (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.), and wherein the other of the stiffening wire (conductor 218) or the electrical cable (conductive pad 306) is positioned within the second groove of the distal inner member. (0059; A conductive pad 306 can be disposed within each of the channels 302) (306 comprised within the distal inner member 220, refer to Figure 3a above, wherein 220 is coupled to the physiological sensor (212 and 206)).

Regarding claim 4, Esbeck discloses all the elements above in claim 3, Esbeck fails to disclose, wherein the first groove and the second groove are circumferentially spaced from one another.(Refer to Figure 1 above wherein the diagram illustrates a tubular shape for the member 106. Refer to Figure 3a above which includes the distal inner member and first and second groove. Member 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration; therefore the first groove and second groove are circumferentially spaced from one another),

([the material of 220 is seen as the distal inner member further defined by the walls 304]; 0055; “conductor interface 220 is made of the same material(s) and/or is similarly flexible as the flex circuit…. For example, the conductor interface 220 can be made of a plastic, thermoplastic, polymer, hard polymer, etc., including polyoxymethylene (e.g., DELRIN®), polyether ether ketone (PEEK), nylon, and/or other suitable materials.]”) includes:
a first distal end (highlighted in Fig. 2  and 3a below); (refer to Figure 2 below);
a first proximal end (highlighted in Fig 2 below);
a first inner member portion (the surface of the distal end; highlighted in Fig. 3a below) at the first distal end (highlighted in Fig. 2 and 3a below) and coupled to the ultrasound imaging assembly (ultrasound transducers 212 and 206 [the surface is disposed on element 220 which is included in scanning assembly 110]); and (Refer to Figure 2 wherein the conductive traces 216 allow for coupling of the first distal end and physiologic sensor) 
a second inner member portion adjacent (the surface, see highlighted Fig. 3a below) to the first inner member portion (see highlighted Fig. 3a below),

    PNG
    media_image6.png
    682
    617
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    344
    710
    media_image7.png
    Greyscale


Regarding claim 6, the modified combination above disclose all the elements of claim 5, Esbeck further discloses, wherein the first groove extends longitudinally along a length of an outer surface of the second inner member portion.(see re-produced Fig. 3a  the first groove extends longitudinally along the length of the outer surface of the second inner member portion as seen above).

(Refer to Figure 1 above wherein the diagram illustrates a tubular shape for the distal inner member, the distal inner member is included in the scanner assembly 106, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.), and wherein the second inner member portion has a greater outer diameter than the first inner member portion.( Refer to Figure 3a above which includes the distal inner member and first and second groove. Member 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration; therefore the first groove and second groove are circumferentially spaced from one another. Since the distal inner member is tubular and the second inner member portion is located on the outer perimeter of the first inner member portion then the second inner member portion has a greater outer diameter than the first inner member portion),


    PNG
    media_image7.png
    344
    710
    media_image7.png
    Greyscale



	Regarding claim 12, Esbeck discloses all the elements above in claim 5, further Esbeck discloses, further comprising a distal tip member (see re-produced Fig. 1 below) coupled to the first distal end of the distal inner member (see re-produced Fig. 1, 2, and 3a below [The distal tip member is coupled to the first distal end of the distal inner member through cable 114 ).

    PNG
    media_image8.png
    431
    671
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    677
    605
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    344
    712
    media_image10.png
    Greyscale


Regarding claim 13, Esbeck discloses, A method of assembling an intravascular device  (Abstract-intravascular ultrasound (IVUS) device; Claim 1; “A method of manufacturing an intravascular ultrasound (IVUS) device,”), the method comprising: 
obtaining a first flexible elongate member ([the material of 220 is seen as the first flexible elongate member further defined by the walls 304]; 0055; “conductor interface 220 is made of the same material(s) and/or is similarly flexible as the flex circuit…. For example, the conductor interface 220 can be made of a plastic, thermoplastic, polymer, hard polymer, etc., including polyoxymethylene (e.g., DELRIN®), polyether ether ketone (PEEK), nylon, and/or other suitable materials.]”) including a first groove (channels 302; highlighted in see re-produced Fig. 3a below) and a second groove (channels 302; highlighted in see re-produced Fig. 3a below) extending longitudinally (0058; “the channels 302 can be defined by walls 304 that are disposed between the one or more channels 302” [the walls 304 extend longitudinally along the first flexible elongate member) along the first flexible elongate member ([the material of 220 is seen as first flexible elongate member]); 

    PNG
    media_image3.png
    343
    706
    media_image3.png
    Greyscale

positioning a stiffening wire in the first groove, wherein the stiffening wire (conductor 218) is coupled to a second flexible elongate member ([The material of the flex circuit is seen as second flexible elongate member wherein the cable is coupled to a second flexible elongate since conductor 218 is couple to the the conductive pads located in the first groove] 0053; “The flex circuit 214 may be constructed to include a film layer of a flexible polyimide material such as KAPTON™ (trademark of DuPont).”; 0054; “the flex circuit 214 can include conductive traces 216 only to serve as conductive pads to contact the conductors 218.”) and 
positioning an electrical cable (conductive pads 306 in Fig. 3a above) in the second groove (second groove highlighted above, see re-produced Fig. 3a above), wherein the electrical cable is coupled to a ultrasound imaging assembly (ultrasound transducers 212) comprising a flex circuit (0053; “transducers 212 are mounted on a flex circuit 214”) with a conductor interface (0054; “flex circuit 214 further includes conductive traces 216” [the conductor interface is seen as the interface between the conductive traces 216 and conductor pads 306]), wherein the electrical cable coupled (conductive pads 306) to the conductor interface (0066; “electrically coupling the cable and the ultrasound scanner assembly includes electrically coupling each of the plurality of conductors and a conductive pad disposed in each respective channel of the conductor interface.”) to establish electrical communication with the flex circuit (0054; “the flex circuit 214 can include conductive pads to contact the conductors 218 (e.g., conductive pads 306 of FIG. 3 a)”), wherein the conductor interface is different than the first flexible elongate member; ([The conductor interface is seen as the interface between the conductor traces 216 and conductor pads 306, see re-produced Fig. 4a below. Since the conductor interface is seen as the interface between the conductive traces 216 and conductor pads 306, and the first flexible elongate member is seen as the material of 220 then the conductor interface is different than the first distal inner member]) and 

    PNG
    media_image4.png
    339
    699
    media_image4.png
    Greyscale

([The material of 220 is connected to the physiological sensor assembly and 220 is disposed at a promixal portion of the ultrasound scanner assembly, 0009; “conductor interface disposed at a proximal portion of the ultrasound scanner assembly” 0011; “conductor interface to electrically couple the interface coupler and the ultrasound scanner assembly.”, then the first flexible elongate member is couple to the physiological sensor assembly].

Regarding claim 14, Esbeck discloses all the elements of claim 13, Esbeck further discloses, wherein the first flexible elongate member ([The material of 220 is disposed within 106 as seen in figure 2]) is tubular in shape (Refer to Figure 1 below wherein the diagram illustrates a tubular shape for 106, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.), 


    PNG
    media_image11.png
    451
    698
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    681
    647
    media_image12.png
    Greyscale

and wherein the first groove and the second groove extend longitudinally along an outer surface of the first flexible elongate member (see re-produced Fig. 3a above). (Also refer to Figure 1 above wherein the diagram illustrates a tubular shape for the member 106 which includes the distal inner member refer to element 106 in Figure 1 and 2 above, 0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.),

Regarding claim 16, Esbeck discloses all the elements of claim 14, further Esbeck discloses, wherein the obtaining includes removing material from a blank (surface of element 220) of the first flexible elongate member to form the first groove and the second groove on the outer surface of the first flexible elongate member. (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; t”he conductor interface 220 includes one or more channels 302. The channels 302 can be formed within conductor interface 220. For example, the channels 302 can be formed by removing material from the conductor interface 220, such as by mechanical and/or chemical etching. The channels 302 can be defined by walls 304 that are disposed between the one or more channels 302. The walls 304 can be portions of the conductor interface 220 that remain after material from the conductor interface 220 is removed to form the one or more channels 302. For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating. The walls 304 can be portions of material added to the conductor interface 220.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Esbeck as applied to claim 14, in further view of Eberle et al (US 2011/0034809 A1, hereinafter “Eberle”).
Regarding claim 15, Esbeck discloses all the element above in claim 14, further Esbeck discloses, wherein the obtaining includes forming the first flexible elongate member to integrally form the first groove and the second groove on the outer surface of the first flexible elongate member. (A sputtering procedure is conducted which merely constitutes depositing a metal on a surface, surface of 220 which includes the first and second grove, refer to paragraph 0058 which is one of several options) (0058; For example, the channels 302 can be formed by adding material to the conductor interface 220, such as by sputtering and/or plating.) (Refer to Figures 2 and 3a. above) 

Eberle, in the same field of endeavor, discloses a known technique such as include molding. Specifically, Eberle discloses molding the ultrasound transducer assembly into a cylindrical shape (0042; “ultrasound transducer assembly shown in FIG. 1 into a cylindrical shape by means of a molding process described below.”)
Thus, It would have been recognized by one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device of Esbeck to include molding as taught by Eberle, in order to yield predictable results to provide a cylindrical shape. 

Allowable Subject Matter
Claim 7, 10, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-9 incorporate the allow subject matter of claim 7 therein. Claim 18-20 incorporate the allowable subject matter of claim 17 therein. 
The following is a statement of reasons for the indication of allowable subject matter for claim 7: 
Regarding claim 7, the modified combination above disclose all the elements of claim 5, Esbeck further discloses, wherein the flexible elongate member (102) comprises: 
a proximal outer member disposed at the proximal portion (highlighted in Fig 1 below) of the flexible elongate member; (see re-produced Fig. 1 below) and 
 (see re-produced Fig. 2 below) disposed at the distal portion of the flexible elongate member (see re-produced Fig. 1 below), 
wherein the distal outer member includes a second proximal end (see re-produced Fig. 2 and 3a below) coupled to the proximal outer member ([the second proximal end is couple to the proximal outer member via the conductor pads 306 and cable 114 ]) and a second distal end (see re-produced Fig. 2 below) coupled to the ultrasound imaging assembly (The ultrasound imaging assembly includes 202 and 212; The distal end of 206B is coupled to 212 and 202, which is seen in Figure 2; 0051; “a scanner assembly 106 having 64 ultrasound transducers 212 divides the control logic across nine control logic dies 206, of which five are shown”)
wherein the stiffening wire (conductor 218) is coupled to the proximal outer member. (see re-produced Fig. 1 and 2 below)

    PNG
    media_image13.png
    439
    694
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    682
    627
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    329
    707
    media_image15.png
    Greyscale

Esbeck fails to discloses, wherein the distal inner member extends longitudinally through the distal outer member, 
However, in the same field of the endeavor, Nee discloses an medical tubular body that is used in a catheter to be inserted into the body. Specifically, Nee discloses, (see re-produced Fig. 1 below of Nix).

    PNG
    media_image16.png
    452
    825
    media_image16.png
    Greyscale
 
Both Esbeck and Nix do not share common structural components and therefore It would have not been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Esbeck in view of Nix.
The following is a statement of reasons for the indication of allowable subject matter for claim 17: 
Regarding claim 17, Esbeck discloses, wherein the first flexible elongate member ([the material of 220 is seen as first flexible elongate member further defined by the walls 304]; 0055; “conductor interface 220 is made of the same material(s) and/or is similarly flexible as the flex circuit…. For example, the conductor interface 220 can be made of a plastic, thermoplastic, polymer, hard polymer, etc., including polyoxymethylene (e.g., DELRIN®), polyether ether ketone (PEEK), nylon, and/or other suitable materials.]”) includes:
a first distal end (highlighted in Fig. 2  and 3a below); (refer to Figure 2 below)
a first proximal end (highlighted in Fig 2 below);
a first inner member portion (highlighted in Fig. 3a below) at the first distal end (highlighted in Fig. 2 and 3a below); and 
a second inner member portion adjacent (see highlighted Fig. 3a below) to the first inner member portion (see highlighted Fig. 3a below),

    PNG
    media_image17.png
    682
    617
    media_image17.png
    Greyscale

    PNG
    media_image7.png
    344
    710
    media_image7.png
    Greyscale


wherein the method further comprises positioning the first flexible elongate member in a first lumen of a third flexible elongate member sized and shaped for insertion into a vessel of a patient, 
wherein the third flexible elongate member includes a second distal end and a second proximal end, 
wherein the first flexible elongate member is positioned along a longitudinal axis of the third flexible elongate member such that the first inner member portion extends beyond the second distal end of the third flexible elongate member, and 
wherein the first flexible elongate member is a distal inner member, the second flexible elongate member is a proximal outer member, and the third flexible elongate member is a distal outer member.
Within the same field of endeavor, Nix et al (US 6776763 B2, Filed 2002-01-31, hereinafter “Nix”), discloses, a ultrasound transducer array and method of manufacturing the same. Specifically Nix discloses, wherein the first flexible elongate member includes (The main inner body 9 and distal end body 2 are seen as the first flexible elongate member): (see re-produced mapping in Fig. 1 of the claim limitations below)
a first distal end (see re-produced Fig. 1 below);
a first proximal end (see re-produced Fig. 1 below);
a first inner member portion at the first distal end (distal end body 2 is seen as the first inner member portion at the first distal end); and
(Main inner body 9 is seen as the second inner member portion which is adjacent to the first inner member portion),
wherein the method further comprises positioning the first flexible elongate member in a first lumen (see re-produced Fig. 1 below) of a third flexible elongate member sized and shaped for insertion into a vessel of a patient, (Col. 6 Lines 6-11; “FIG. 5 shows that the multiplexer integrated circuits 4 are mounted some distance from the transducer array 3 which thus allows the section around the multiplexers to be slightly larger if necessary than the array without significantly affecting the ability of the catheter to access and image narrow vessels.”)
wherein the third flexible elongate member (sleeve of the tip 7 is seen as the third flexible elongate member) includes a second distal end and a second proximal end, (see re-produced Fig. 1 below)
wherein the first flexible elongate member is positioned along a longitudinal axis of the third flexible elongate member such that the first inner member portion extends beyond the second distal end of the third flexible elongate member (See re-produced Fig. 1 below, the first flexible elongate member is positioned along the longitudinal axis of the third flexible elongate member refer and the first inner member portion which is see as the distal end body 2 extends beyond the transducer 3 and the transducer is positioned beyond the second distal end of the third flexible elongate member; therefore, the first inner member portion extends beyond the second distal end of the third flexible elongate member), and
(see re-produced Fig. 1 below)

    PNG
    media_image18.png
    538
    985
    media_image18.png
    Greyscale


Claim 13 discloses, a first flexible elongate member including a first groove and a second groove with a stiffening wire positioned in the first groove and an electrical cable positioned in the second groove wherein the electrical cable is coupled to the conductor interface to establish communication with a flex circuit. These claim limitations are disclosed by the structural components of Esbeck. The structural components of Nix teach a separate embodiment of a flexible elongate member and do not share structural 
Moreover, Esbeck fails to disclose wherein the method further comprises positioning the first flexible elongate member in a first lumen of a third flexible elongate member sized and shaped for insertion into a vessel of a patient, wherein the third flexible elongate member includes a second distal end and a second proximal end, wherein the first flexible elongate member is positioned along a longitudinal axis of the third flexible elongate member such that the first inner member portion extends beyond the second distal end of the third flexible elongate member. However, as discussed above the structural limitations of Nix and Esbeck do not share common structural components and therefore It would have not been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Esbeck in view of Nix. 
The following is a statement of reasons for the indication of allowable subject matter for claim 10: 
Regarding claim 10, the modified combination above disclose all the elements of claim 5, further Esbeck discloses, wherein the ultrasound imaging assembly (ultrasound transducers 212) comprises an array of intravascular ultrasound (IVUS) transducers  ((ultrasound transducers 212) refer to Figure 1 and Figure 2) disposed (214) positioned circumferentially (0056; the scanner assembly 106 is transitioned from a flat configuration to a rolled or more cylindrical configuration.) 
Esbeck fails to disclose 
wherein the first inner member portion extends through a lumen of the support member and distally beyond the support member.
However, in the same field of the endeavor, Nix discloses, wherein the first inner member portion extends through a lumen of the support member and distally beyond the support member. (see re-produced Fig. 1 below)

    PNG
    media_image19.png
    452
    825
    media_image19.png
    Greyscale

Both Esbeck and Nix fail to disclose the following structural limitations: a flex circuit positioned circumferentially around a support member, Esbeck and Nix do not share common structural components and therefore It would have not been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Esbeck in view of Nix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791